Citation Nr: 0021665	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  95-20 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the substantive appeal from the September 1992 rating 
decision that denied increased rating for low back 
derangement was timely.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from September 1974 to 
October 1975.

This matter arose from the September 1992 rating decision of 
the Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), which denied an increased rating for a 
low back condition.  The St. Petersburg, Florida, RO now has 
jurisdiction over the veteran's claims file.  The Board of 
Veterans' Appeals (Board) has sua sponte raised the issue of 
timeliness of the appellant's substantive appeal and whether 
the Board has jurisdiction to review the appeal on its 
merits.


FINDING OF FACT

1.  The New York RO informed the appellant of the result of 
the September 1992 rating decision and of his appellate 
rights in a letter mailed September 14, 1992.

2.  The RO received a notice of disagreement with the 
September 1992 rating decision on November 16, 1992.

3.  The RO mailed a statement of the case with an enclosed 
appeal form and instructions including a statement of the 
time limit to appeal to the BVA on May 5, 1995.

4.  The RO received a substantive appeal on July 26, 1995, 82 
days after the date of the statement of the case.


CONCLUSIONS OF LAW

1.  The appeal from the September 1992 rating decision of the 
Department of Veterans Affairs New York, Regional Office was 
not perfected timely.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§  20.302(b), 20.305 (1999).

2.  The Board of Veterans' Appeals does not have jurisdiction 
to review the September 1992 rating decision of the 
Department of Veterans Affairs New York, New York, Regional 
Office.  38 U.S.C.A. § 7108 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

In February 1992, the appellant filed an informal claim for 
an increased disability rating of his service-connected low 
back condition, service connected as low back derangement, 
then rated 20 percent disabling under the VA diagnostic code 
for lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1999).  In September 1992, the New York, New York, 
Regional Office (RO) denied an increased rating and notified 
the appellant by letter dated September 14, 1992, of the 
decision and of his appellate rights.  He filed a notice of 
disagreement (NOD) in November 1992, initially with the 
Brooklyn VA Medical Center, which forwarded it to the RO.  
The RO received the NOD on November 16, 1992.

In a January 1993 rating decision, the RO increased the 
rating to 40 percent, notifying the appellant of the increase 
and of his appellate rights by letter of February 24, 1993.  
A March 1993 rating decision confirmed and continued the 40 
percent rating.  The RO notified the appellant of that 
decision in a March 1993 letter.  In April 1993, the 
appellant submitted a statement confirming his disagreement 
with the rating.

The RO mailed the appellant a statement of the case (SOC) on 
May 5, 1995.  In the SOC, the RO showed that the February 
1992 statement from the appellant initiated the claim for an 
increased rating.  The SOC omitted the September 1992 rating 
decision and the November 1992 NOD from the summary of 
adjudicative actions in the case.  It characterized the 
statement received April 26, 1993, as a NOD with the January 
1993 rating decision.

The RO received a substantive appeal (VA Form 9) from the 
appellant's representative on July 26, 1995.


II.  Analysis

The Board will address this issue pursuant to legislative 
authority, which provides that the Board shall determine 
questions as to timeliness of the response to the statement 
of the case (SOC).  See 38 U.S.C.A. § 7105(d) (West 1991).  
An application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A § 7108 (West 1991).

When a RO decides a claim for VA benefits, it notifies the 
claimant of the decision and of his or her appellate rights, 
including the time within which he or she must initiate an 
appeal by filing a NOD, where to file the NOD, and what it 
must say.  38 U.S.C.A § 7105 (West 1991); 38 C.F.R. 
§§ 3.103(b), 19.25, 20.201, 20.302(a) (1999).  Upon receipt 
of a NOD, the RO issues a SOC and forms and information 
necessary to perfect the appeal.  38 U.S.C.A. § 7105(d)(1) 
(West 1991); 38 C.F.R. §§ 19.30 (1999).  Once the RO issues 
the SOC, the appellant must file a substantive appeal within 
sixty days from the date the SOC is mailed, which is presumed 
to be the date of the SOC, or within the remainder of the 
one-year period from the date the notification of the 
decision was mailed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).

By regulation, this substantive appeal must consist of either 
a VA Form 9, or correspondence containing the necessary 
information, that is, specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  38 C.F.R. § 20.202 (1999).  The time period may be 
extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303.  Specific rules mandate how VA calculates the time 
limit for filing documents, including allowance for legal 
holidays.  38 C.F.R. §§ 20.305, 20.306 (1999).

VA General Counsel has held that the Board has the authority 
to adjudicate or address in the first instance the question 
of timeliness of a substantive appeal, and to dismiss an 
appeal in the absence of a timely filed substantive appeal.  
VAOPGCPREC 9-99.  To avoid prejudice to the appellant, the 
Board notified the appellant by letter of April 24, 2000, of 
its intent to consider the question of timeliness of his 
appeal.  Id.; see also Bernard v. Brown, 4 Vet. App. 384, 389 
(1993) (notice and due process required before Board reviews 
a matter that the RO has not previously considered in a case 
on appeal).  The veteran was given the opportunity to request 
a hearing and to present further argument.  He did not 
respond.

The appellant is attempting to appeal the September 1992 
rating decision, notwithstanding the RO's error in stating 
the appeal as from the January 1993 rating decision.  The NOD 
to the September 1992 rating decision was timely, and the 
January 1993 award of a 40 percent rating did not vitiate the 
appeal, because the rating schedule for the appellant's 
disability provided for a possible higher evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  "The 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In this case, the error in the SOC is not material to the 
question of the timeliness of the substantive appeal.  The 
SOC issued more than a year after the February 24, 1993, 
notice of the January 1, 1993, rating decision.  Therefore 
the substantive appeal was due within sixty days of the date 
of the SOC, even if the RO issued the SOC in response to an 
April 1993 NOD.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 3.302(b) (1999).

The RO issued the SOC on May 5, 1995, the 125th day of 1995.  
The RO received the substantive appeal on July 26, 1995, the 
207th day of 1995.  The RO received the substantive appeal 82 
days after the issue of the SOC, or 22 days late.

In short, the appellant filed an untimely appeal, regardless 
of whether it is construed as from the September 1992 or the 
January 1993 rating decision.  38 U.S.C.A. § 7105(d)(3) (West 
1991).  Timely filing of an appeal is a requirement of 
Chapter 71 of title 38, United States Code, and the Board 
shall not entertain an application for review on appeal 
unless it conforms to the rules in that chapter.  38 U.S.C.A. 
§ 7108 (West 1991).  The Board lacks jurisdiction over the 
instant appeal.


ORDER

Whereas the appellant has not filed a timely substantive 
appeal from the September 1992 rating decision that denied 
his application for a higher rating for service-connected low 
back derangement, the appeal is dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

